Citation Nr: 0632481	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected post-operative 
residuals of removal of cartilage from the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 2006, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.  
(In the January 2006 decision, the Board also denied an 
increased rating claim for the veteran's service-connected 
right knee disability.  As such, that issue is no longer 
before the Board.)

The veteran contends that his left knee disability is the 
result of, or aggravated by, his service-connected right knee 
disability.  During the pendency of this appeal, the 
regulation regarding secondary service connection was 
amended.  See 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  38 C.F.R. § 3.310(b) was revised to 
address aggravation of nonservice-connected disabilities, 
effective October 10, 2006.  The Board finds that the RO 
should notify the veteran and his representative of this 
amendment to the regulations, and the RO should consider the 
claim for secondary service connection, in light of the 
applicable regulatory changes, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, subsequent to the RO's final consideration of 
his claim, the veteran and his representative submitted 
further argument regarding his left knee disability.  This 
included medical evidence from D.B.F., M.D.  Because this 
evidence was not previously reviewed by the RO, the Board 
finds that a remand for RO consideration of this new evidence 
is also warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) are fully 
complied with and satisfied.  The veteran 
must specifically be told what is 
required to substantiate the claim on 
appeal.  With respect to secondary 
service connection, the veteran should be 
advised as to recent changes to 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  He should be told what is 
required to substantiate a claim in the 
context of both old and new versions of 
38 C.F.R. § 3.310.  Additionally, the RO 
must notify the veteran of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the RO will attempt to obtain 
on his behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim.  He 
should be advised with regard to the 
criteria for awarding a disability rating 
and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then take adjudicatory 
action.  Application of both old and new 
provisions of 38 C.F.R. § 3.310 should be 
undertaken with consideration of any 
additional evidence, including the June 
2006 comments by Dr. F.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should include both old and new versions 
of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

